                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                May 09, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

FREDRIC MURATORE, and                             §
LILLIAN MURATORE,                                 §
                                                  §
                       Plaintiffs,                §
                                                  §
VS.                                               §   CIVIL ACTION NO. H-18-4654
                                                  §
TEXAS FARMERS INSURANCE                           §
COMPANY, and MCKENZIE SHOAF,                      §
                                                  §
                       Defendants.                §

                               MEMORANDUM AND OPINION

       In November 2018, Fredric and Lillian Muratore sued Texas Farmers Insurance Company

and McKenzie Shoafin state court, asserting comnon-law negligence, negligent-representation, and

contract-breach claims based on flood damage tbat the plaintiffs' home sustained during Hurricane

Harvey. (Docket Entry No. 1-2). The defendants removed. (Docket Entry No. 1). The plaintiffs

have moved to remand, challenging this court's :'ederal-questionjurisdiction. (Id. at 6-11; Docket

Entry No. 7). For the reasons explained below, the court finds that removal was improper and grants

the motion to remand. (Docket Entry No. 7). A remand order is separately entered.

I.     Background

       The plaintiffs own a home in Spring, Tt:xas. (Docket Entry No. 1-2 at 3). In 2000, they

purchased flood insurance from Texas Farmers, as their mortgage required. (Id.; Docket Entry No.

11-1 at 3). The plaintiffs renewed the policy each year until 2015, when they paid off their mortgage.

(Docket Entry No. 1-2 at 3). The policy expired in May 2016. (Docket Entry No. 11-1 at 3).

       The plaintiffs asked McKenzie Shoaf, an nsurance agent, to purchase a less expensive flood

insurance policy for their home. (Docket Entry No. 1-2 at 3). They purchased a Texas Farmers
policy, which was issued in July 2016. (Docket Entry No. 11-1 at 3, 6). The plaintiffs allege that

they asked Shoaf for a policy with at least $265,000 in coverage. (Docket Entry No. 1-2 at 3). The

new policy covered up to $400 in flood damage. (Id. at 4; Docket Entry No. 11-1 at 3).

       In August 2017, the plaintiffs' home sustained $250,000 in flood damage during Hurricane

Harvey. (Docket Entry No. 1-2 at 3). The plaintiffs allege that they did not discover the policy's

$400 limit until they submitted a claim to Texas Farmers. (Id. at 3---4). The company initially denied

the claim, but then sent the plaintiffs checks totding $400. (Id. at 4).

       In November 2018, the plaintiffs sued Texas Farmers and Shoaf in state court. (Id. at 1). In

the notice of removal, the defendants asserted that this case presents a federal question because the

plaintiffs' standard flood insurance policy issued in July 2016 under the National Flood Insurance

Program, and federal law preempts state-law claims arising out of a National Flood Insurance

Program policy. (Docket Entry No. I at 6-8). The plaintiffs timely moved to remand, arguing that

their only claims are under Texas law and that federal-question jurisdiction is not present. (Docket

Entry No. 7). The plaintiffs assert that federal preemption does not apply because their claims arise

from policy procurement, not claims handling. (Id. at 2).

II.    The Legal Standards

       Defendants may remove a state-court action to federal court when they have articulated a

basis for federal jurisdiction and removal is procedurally proper. 28 U.S.C. §§ 1441, 1446(b). The

removal statute is strictly construed and ambiguities are interpreted in favor of remand. Manguno

v. Prudential Prop. &Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). The "removing party bears

the burden of showing that federal jurisdiction exists and that removal was proper." Baker v.

Hercules Offshore, Inc., 713 F.3d 208,212 (5th Cir. 2013) (quoting Manguno, 276 F.3d at 723).
       "Because the parties here are all Texas domiciliaries, removal jurisdiction must be based on

a federal question." Quinn v. Guerrero, 863 F.3d 353, 358 (5th Cir. 2017). Federal-question

jurisdiction exists if a plaintiffs well-pleaded complaint includes a claim arising under federal. Id.

at 358-59 (citing Bernhard v. Whitney Nat'! Bank, 523 F.3d 546, 551 (5th Cir. 2008)); 28 U.S.C.

§ 1331. "'[T]he plaintiff [is] the master of the claim,' so he may confine his arguments to those

arising under state law even if federal claims are available." Id. at 359 (quoting Caterpillar Inc. v.

Williams, 482 U.S. 386, 391-92 (1987)). Removal jurisdiction is based on the claims in the

operative state-court petition when the case is removed. Louisiana v. Am. Nat 'l Prop. Cas. Co., 746

F.3d 633, 636-37 (5th Cir. 2014).

III.    Analysis

        The plaintiffs argue that their claims do not arise from the National Flood Insurance Program

policy, but from the defendants' failure to procure enough insurance coverage to protect the value

of the home and its contents. (Docket Entry No. 7 at 2). According to the plaintiffs, Texas Farmers

and Shoaf "made a tortious misrepresentation w1en procuring coverage." (Id. at 3). The plaintiffs

do not dispute that Texas Farmers paid them the $400 limit under the policy. (Id. at 4). The

plaintiffs argue that because the state-court petition alleges causes of action related to policy

procurement and not claim handling, neither the National Flood Insurance Program nor a standard

flood insurance policy is implicated, and no fedual question exists. (Id. at 7-8).

        The defendants respond that the court hm: federal-question jurisdiction because federal law

governs the policy. (Docket Entry No. 11 at 3, 7-9). This case concerns claim handling and the

plaintiffs' state-law causes of action are preempted, the defendants contend, because the plaintiffs
asserted contract breach, and the standard flood insurance policy was the only contract between

Texas Farmers and the plaintiffs at the time of loss. (Id. at 1-3, 13).

       The National Flood Insurance Act, 42 U.:;.c. § 4001, et seq., established the National Flood

Insurance Program "to make flood insurance a'1ailable on reasonable terms and to reduce fiscal

pressure on Federal flood relief efforts." Campo v. Allstate Ins. Co., 562 F.3d 751, 754 (5th Cir.

2009). The Program's "Write-Your-Own" policies allow private insurers like Texas Farmers to sell

flood insurance underwritten by the federal government. Id. FEMA regulations specify the terms

and conditions that these standard flood insurance policies must contain and how Write-Your-Own

insurers are to adjust claims. Id.

        While the private insurers selling Write-Your-Own policies are the ones interacting with the

purchasers, the federal treasury pays the claims. /d. As a result, the defendants argue, the plaintiffs'

standard flood insurance policy's terms and co1ditions, and claim-adjustment requirements, are

necessarily implicated and federal-question jurisdiction exists.

        In West v. Harris, 573 F.2d 873, 881 (5th Cir. 1978), the Fifth Circuit considered whether

state or federal law applied in an action arising from a standard flood insurance policy issued under

the National Flood Insurance Program. The court held that federal law controlled, because Congress

established the Program and, as "the federal gove:nment participates exclusively in the [P]rogram[,]

it is clear that the interest in uniformity of decision ... mandates the application of federal law." Id.

Not all state-law claims related to standard flood .nsurance policies issued under the National Flood

Insurance Program are preempted. The Fifth Circuit distinguishes between state-law claims related

to "handling" claims under federal flood insurance policies, which are preempted, and those related

to "procuring" the insurance, which are not. See Spence v. Omaha Indem. Ins. Co., 996 F.2d 793,


                                                   4
796 (5th Cir. 1993) ("While the national policies ·mderlying the [National Flood Insurance Program]

and extensive federal role therein impel [the] conclusion that federal common law governs under

flood insurance policies, the same does not apply in actions for tortious misrepresentation against

[Write-Your-Own] insurers.").

       The Fifth Circuit has recently clarified the distinction between claim-handling and policy-

procurement allegations in the context of long~:tanding relationships between an insured and an

insurer selling a National Flood Insurance Policy. In Grissom v. Liberty Mutual Fire Insurance

Company, 678 F.3d 397, 399 (5th Cir. 2012), the insured, Grissom, purchased a federal flood

insurance policy in 1977. Id. He renewed the policy in 2004, shortly before Hurricane Katrina

destroyed his home. Id. Grissom sued Liberty \.1utual, alleging that it had not informed him that

he could get greater coverage when he renewed the policy. Id. Grissom asked for the difference

between the policy proceeds he received and what he would have received from a policy with higher

coverage. Id. Holding that Grissom's state-law claims were not preempted because he asserted

procurement, not handling, claims, the district court denied Liberty Mutual' s motion for summary

judgment. The jury found for Grissom, and Mutial Liberty appealed. Id. at 400. The Fifth Circuit

reversed, explaining that the "key factor to detennine if an insurer is 'claims handling' is the status

of the insured at the time of the interaction between the parties." Id. at 401. If the insured "is

already covered in the midst of a non-lapsed insuance policy," then the insurer's interactions with

the insured "are 'claims handling' subject to pre;!mption." Id. Because Grissom's suit was about

renewing a non-lapsed policy, his state-law clain was preempted. Id.

       By comparison, in Spong v. Fidelity National Property and Casualty Insurance Company,

787 F.3d 296, 298 (5th Cir. 2015), the insureds bought a standard flood insurance policy for their


                                                   5
home in March 2006. Hurricane Ike severely damaged the home and swept away the insureds'

personal belongings. Id. They sued Fidelity in state court, asserting several Texas-law claims,

including negligence, negligent misrepresentation, and fraud. Id. at 307. Fidelity removed, and the

insureds moved to remand, arguing that the district court lacked subject-matter jurisdiction. Id. at

302. "[C]oncluding [that] federal funds were at risk as FEMA would likely pay any judgment the

[insureds] obtained against Fidelity," the court denied the motion. Id. Fidelity moved for summary

judgment based on federal preemption. Id. The court denied the motion, but certified the ruling for

interlocutory appeal. Id. The Fifth Circuit vacat~d the ruling, but agreed that "federal law does not

preempt the [insureds'] policy-procurement cl2.ims." Id. at 306. Applying Grissom, the court

reasoned that because the insureds "were not al ready covered by flood insurance at the time the

policy issued," they "were in the position of potential future policyholders." Id. (quotation and

alteration omitted).

       The same is true here. The defendants concede that while Texas Farmers had a longstanding

relationship with the plaintiffs, the original polic~, had expired in May 2016. (See Docket Entry No.

11-1 at 3). The defendants also concede that the plaintiffs "then applied for a new flood insurance

policy" in July 2016. (Id.). The plaintiffs "wen: in the position of potential future policyholders"

because they "were not already covered by flood insurance at the time the [second] policy issued."

Spong, 787 F.3d at 306.

       The plaintiffs' state-court petition shows that the causes of action relate to insurance

procurement, not claims handling. The negligence claim alleges that the defendants failed to:

"disclos[e] the true nature and limitations of th~ Farmers insurance policy"; "disclos[e] that the

Farmers insurance policy they sold to the plaintiffs did not contain the coverage that the plaintiffs


                                                 I)
sought from the defendants"; and "procur[e] an i1surance policy that covered the extent of flooding

that the plaintiffs requested be covered." (Docket Entry No. 1-2 at 5). The contract-breach claim

alleges that the defendants breached the contract to purchase the current policy, not that Texas

Farmers failed to process the plaintiffs' claim under the policy that was purchased. (See id. at 4).

The parties agree that Texas Farmers fully perfcrmed by tendering the policy's limit of $400, and

the plaintiffs do not allege tortious conduct relati~d to coverage already in place. See Chaudhary v.

Chubb & Son, Inc., et al., No. H-18-2179, 2018 WL 4680563, at *4 (S.D. Tex. Sept. 28, 2018).

       Federal law does not preempt the plaintiffs' state-law procurement-based claims. Removal

was improper because the court lacks federal-question jurisdiction.

IV.    Conclusion

       The plaintiffs' motion to remand is grant,~d. (Docket Entry No. 7). The action is remanded

to the 284th Judicial District Court, Montgomery County, Texas. A remand order is separately

entered.

                       SIGNED on May 7, 2019, at Houston, Texas.

                                                               it<il~~SB-
                                                                   K Lee 1 Rosenthal
                                                               Chief United States District Judge




                                                  7
